     Case 1:19-cv-02550 Document 1 Filed 09/09/19 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No.:

EVAN BEKKEDAHL and
SALOME BEKKEDAHL,

Plaintiffs,

v.

NATIONWIDE INSURANCE COMPANY OF AMERICA,

Defendant.


         DEFENDANT NATIONWIDE INSURANCE COMPANY OF AMERICA’S
                         NOTICE OF REMOVAL


TO:     Michael G. Brownlee, Esq.
        Brownlee & Associates, LLC
        70 Benchmark Road, Ste. 205
        Avon, Colorado 81620
        michael@brownleelawllc.com

        District Court, Jefferson County, State of Colorado
        100 Jefferson County Parkway
        Golden, Colorado 80401

        PLEASE TAKE NOTICE that Defendant Nationwide Insurance Company of

America (“Nationwide”), a corporation incorporated in Ohio with its principal place of

business in Iowa, removes this action from the Jefferson County District Court, State of

Colorado, to the United States District Court for the District of Colorado, and gives notice

thereof in accordance with 28 U.S.C. § 1446 upon the following grounds:

        1.    The above action was filed in the District Court in Jefferson County, Case

No. 2019CV31178, and is now pending in that Court. See Complaint, attached as Exhibit

A. Service of Process, including a Summons, Civil Cover Sheet, Complaint, Order Re:
   Case 1:19-cv-02550 Document 1 Filed 09/09/19 USDC Colorado Page 2 of 5




Initial Case Management Order/Conference, and Civil Procedure Order (16), were served

on Nationwide on August 9, 2019. See Summons, attached as Exhibit B; Civil Cover

Sheet, attached as Exhibit C; Order Re: Initial Case Management Order/Conference,

attached as Exhibit D; and Civil Procedure Order (16), attached as Exhibit E. The Civil

Cover Sheet served on August 9, 2019 indicates that a monetary judgment over $100,000

is sought against Nationwide. See Exhibit C. See also Paros Props. LLC v. Colo. Cas.

Ins. Co., 835 F.3d 1264 (10th Cir. 2016). This Notice of Removal is filed within thirty days

after the receipt by Nationwide of a copy of the paper from which it was first ascertained

that the case is one which is removable. See 28 U.S.C. § 1446(b)(3).

       2.     This is a civil action involving an amount in controversy exceeding $75,000,

exclusive of interests and costs, between parties of diverse citizenship, and for which this

Court has original jurisdiction under 28 U.S.C. § 1332.

       3.     Plaintiffs Evan Bekkedahl and Salome Bekkedahl are citizens of the State

of Colorado. See Exhibit A at p.1, ¶ 2 and p. 6.

       4.     For diversity purposes, “a corporation shall be deemed to be a citizen of any

State by which it has been incorporated and of the State where it has its principal place

of business.” 28 U.S.C. § 1332(c)(1). Defendant Nationwide is a citizen of the State of

Ohio, with its principal place of business in Iowa. See Colorado Secretary of State

Certification and Report, attached as Exhibit F. No change of citizenship of the parties

has occurred since the commencement of this action. Under 28 U.S.C. § 1332(a), there

is complete diversity of citizenship between Plaintiffs and Nationwide.

       5.     In the lawsuit, Plaintiffs seek damages for alleged hail and/or wind damage

to their property on August 21, 2018. See Exhibit A at p. 2, ¶ 7. Plaintiffs are pursuing



                                           -2-
   Case 1:19-cv-02550 Document 1 Filed 09/09/19 USDC Colorado Page 3 of 5




damages in excess of $100,000.            See Exhibit C.    Plaintiffs seek alleged contract

damages, as well as damages of double that amount and attorneys’ fees and costs under

C.R.S. §§ 10-3-1115 and 1116, and damages for common law bad faith. See Exhibit A.

These amounts are in excess of $75,000. See Exhibit C. See also Laughlin v. K-Mart

Corp., 50 F.3d 871, 873 (10th Cir. 1995) (“the amount in controversy is ordinarily

determined by the allegations in the complaint, or, where they are not dispositive, by the

allegations in the notice of removal”).

       6.     Nationwide is entitled to remove the above action from the State District

Court to the United States District Court pursuant to 28 U.S.C. §§ 1332 and 1446.

       7.     Pursuant to D.C.COLO.LCivR 81.1, copies of all pleadings and orders are

attached and filed with this notice. They are as follows:

       Complaint with Jury Demand filed on July 31, 2019, attached as Exhibit A;

       Summons filed on July 31, 2019, attached as Exhibit B;

       Civil Case Cover Sheet filed on July 31, 2019, attached as Exhibit C;

       Order Re: Initial Case Management Order/Conference filed on Jul 31, 2019,

       attached as Exhibit D;

       Civil Procedure Order (16) filed on Jul 31, 2019, attached as Exhibit E;

       Affidavit of Service filed on August 12, 2019, attached as Exhibit G;

       Order – Notice of Potential Dismissal for Failure to Prosecute filed on September

       3, 2019, attached as Exhibit H;

       Entry of Appearance of John M. Palmeri and Katelyn S. Werner filed on

       September 3, 2019, attached as Exhibit I;




                                             -3-
   Case 1:19-cv-02550 Document 1 Filed 09/09/19 USDC Colorado Page 4 of 5




      Defendant’s Unopposed Motion for Extension of Time to Respond to Complaint

      filed on September 3, 2019, attached as Exhibit J;

      Proposed Order Granting Defendant’s Unopposed Motion for Extension to

      Respond to Complaint filed on September 3, 2019, attached as Exhibit K;

      Order: Proposed Order Granting Defendant’s Unopposed Motion for Extension to

      Respond to Complaint filed on September 3, 2019, attached as Exhibit L.

      In addition, the Register of Actions is attached as Exhibit M.

      8.       Further, Nationwide states that no hearings have been set in the state court

action and no motions are currently pending in the state court action.

      9.       Pursuant to D.C.COLO.LCivR 3.1, a Supplemental Cover Sheet for Notices

of Removal is being filed contemporaneously with this Notice of Removal.

      10.      Pursuant to 28 U.S.C. § 1446(a), this pleading is being signed under

F.R.C.P. 11.



      Dated this 9th day of September 9, 2019.


                                                  GORDON & REES LLP



                                                    /s/ John M. Palmeri
                                                  John M. Palmeri
                                                  Katelyn S. Werner
                                                  555 Seventeenth Street, Ste. 3400
                                                  Denver, Colorado 80202
                                                  (303) 534-5160
                                                  jpalmeri@grsm.com
                                                  kwerner@grsm.com

                                                  ATTORNEYS FOR DEFENDANT



                                            -4-
   Case 1:19-cv-02550 Document 1 Filed 09/09/19 USDC Colorado Page 5 of 5




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the above and foregoing was
electronically filed with the Clerk of the United States District Court using the CM/ECF
system which will send notification to all counsel referenced below, this 9th day of
September, 2019.

                                 Michael G. Brownlee, Esq.
                                 Brownlee & Associates, LLC
                                 70 Benchmark Road, Ste. 205
                                 Avon, Colorado 81620
                                 michael@brownleelawllc.com


                                                /s/ Linda J. Bustos




                                         -5-
